Citation Nr: 1634522	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  09-37 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claims file was transferred to the Boise, Idaho RO, which confirmed and continued the assignment of an initial noncompensable evaluation for hypertension by rating decisions of December 2007, April 2008, and September 2009.

The Veteran requested a Board hearing.  See VA Form 9 of October 2009.  By a filing of July 11, 2011, the Veteran notified that he would be unable to attend a Board hearing that had been scheduled for July 20, 2011.  He stated that he would submit a statement shortly as to whether he wished to reschedule the hearing.  No statement to that effect was received, and the Veteran did not otherwise subsequently request that the hearing be rescheduled.  The Board deems the Veteran's request for a hearing to have been withdrawn.  See 38 C.F.R. § 20.704 (2015).

In May 2013, the Board remanded this matter for further evidentiary development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDING OF FACT

The Veteran's hypertension requires continuous medication for control and is not manifested by diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Smith v. Gober, 14 Vet. App. 227 (2000).

VA is required to notify the claimant and his or her representative of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by letters sent to the Veteran in June 2007 and April 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The evidence of record includes service treatment records, service personnel records, VA treatment records, statements of the Veteran, and home blood pressure readings made by the Veteran.  The Veteran has identified no outstanding evidence pertaining to his hypertension disability that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.

The Veteran underwent a VA general medical examination in July 2007 and VA medical examinations for hypertension in May 2009 and May 2015.  The findings of the examination reports are adequate for adjudicatory purposes.  The Veteran, citing 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), argues that the May 2009 VA examination is not adequate because the examiner did not confirm hypertension by blood pressure readings taken two or more times on at least three different days.  See VA Form 9 of October 2009.  Because the Veteran's hypertension diagnosis had already been established at that time, it was not necessary for the May 2009 examiner to confirm the Veteran's hypertension by blood pressure readings taken two or more times on at least three different days.  The Board finds that VA's duty to assist with respect to obtaining a medical examination or opinions has been met.  See 38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that the RO substantially complied with the Board's remand instructions of May 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand, the RO updated medical records to the file, and the Veteran underwent a VA medical examination for hypertension in May 2015.  The claim was readjudicated by a supplemental statement of the case of March 2016. 

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Having considered whether a staged rating is warranted, the Board finds that the Veteran's hypertension has remained essentially the same during the period under appellate review and at no time meets the criteria for a higher evaluation.  Therefore a uniform rating is warranted.

The Veteran's service-connected hypertension is rated as noncompensable under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Diagnostic Code 7101 is the most appropriate rating code in this case because it pertains specifically to the Veteran's diagnosed disability of hypertension.  The evidence does not suggest that another diagnostic code would be more appropriate.  DC 7101 provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more, while a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id.

Having been granted service connection for hypertension with a noncompensable rating by a rating decision of September 2007, the Veteran argues that he is entitled to a 10 percent rating.  See notice of disagreement of April 2009; representative's informal hearing presentation of May 2013.  

The Veteran's service treatment records document the following blood pressure readings: 156/97, 145/92, 132/70, 135/94, 157/90, 131/86 (January 2004); 149/95 (May 2005); 144/88 (July 2005); 148/87 (January 2006); 150/88, 148/88, 134/86 (February 2006); 150/106, 138/82 (February 6, 2007); 130/80 (February 20, 2007).

The Veteran was given a general medical examination in July 2007.  The July 2007 VA examination report indicated the following blood pressure readings: 150/90, 140/100, 138/96, and 150/90.  Additional blood pressure measurements, which were noted as establishing a diagnosis of hypertension, were 144/102, 145/101, and 130/99.  It was further noted that continuous medication was not needed to control the Veteran's hypertension.  "Memory impairment" was noted on the form, without explanation, as a "symptom of possible complications."  No other evidence of record suggests that the Veteran's memory has been impaired as a result of his hypertension.

April 2009 VA treatment records shows blood pressure readings of 147/98, 147/95, and 145/94.  Furthermore, a record of blood pressure readings taken by the Veteran at home over 16 days in April 2009 shows one reading of 160 for systolic pressure (160/94 on April 14) and two readings on the same day in which the diastolic pressure exceeded 100 (154/108, 152/107 on April 6).  All the other "home" readings for April 2009 indicate systolic pressure below 160 and diastolic pressure below 100.

A VA treatment record of November 2009 indicates blood pressure readings for that day of 140/90 and 125/85.  The following assessment was made: "HTN - suboptimal control. Also, the atenolo[l] is a once daily med (being given twice daily).  Discussed other contributors to HTN, including NSAIDS."

The Veteran states that he takes the prescription medication Atenolol to help control his hypertension.  See notice of disagreement of April 2009.  He maintains that, despite his continuous use of blood-pressure medication for control of his service-connected hypertension, he still "occasionally" experiences "unusually high blood pressure readings, with diastolic pressure readings over 100 mm."  See Representative's informal hearing presentation of May 2013.  The Veteran, as a layperson, is competent to testify as to the use of medication for his hypertension as well as to his blood pressure readings taken at home.  See 38 C.F.R. § 3.159(a)(2) (2015).

VA treatment records further document the following blood pressure results of the Veteran over the years: 108/71 (June 2011); 126/84 (June 2012); 145/91 (April 2014); and 138/84 (April 2015).

The Veteran underwent a VA examination for hypertension on May 15, 2015.  It was noted that the Veteran's treatment plan includes taking continuous medication for hypertension or isolated systolic hypertension.  The three blood pressure readings taken during the May 2015 examination were: 146/95, 139/92, and 141/89.  The average blood pressure reading was 142/92.  The examiner determined that the Veteran's hypertension or isolated systolic hypertension does not impact his ability to work.  Upon review of the Veteran's medical history, the examiner found that the Veteran does not have a history of a diastolic BP elevation to predominantly 100 or more.  In this regard, the examiner remarked, "I reviewed the STR [sic] and found that the extant BP readings of which there were many were by far predominantly recorded with a diastolic below 100.  This excludes BP's taken in 2006 which is the year that the Veteran was apparently started on antihypertensives. There were isolated BP with diastolic above 100 but they were not predominant. BP's in CPRS and today's BP did not show elevated diastolics above 100, but, of course, the Veteran is now taking BP medication."

Although the Veteran does take continuous medication for his hypertension, the above-referenced blood-pressure results, both in-service and post-service, do not indicate diastolic pressure of predominantly 100 or greater or systolic pressure of predominantly160 or more.  Diastolic pressure of 100 or more was reached on days in February 2007, April 2007, and July 2007.  Systolic pressure of 160 or more was reached on a day in April 2009.  The remaining readings are predominantly below 160 for systolic pressure and below 100 for diastolic pressure.  Thus a preponderance of the evidence is against finding a compensable rating for hypertension at any time during the period under review.  See 38 C.F.R. § 4.104, DC 7101 (2015).

In reaching this determination, the Board has reviewed the record for a history of diastolic pressure predominantly above 100 at any time prior to the use of medication.  However, regardless of any time period selected, the readings of 100 or more were infrequent and followed by lower readings.  The fact that he takes medication, standing alone, does not warrant a compensable evaluation, even if we consider 38 C.F.R. § 4.7 (2015). 

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, the third step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service to determine whether an extraschedular rating is warranted.  Id.

Here the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected hypertension.  The evidence shows blood pressure measurements that are not predominantly 160 or more for systolic pressure and or predominantly 100 or more for diastolic pressure, as well as a history of high blood pressure that requires continuous medication for control.  The Veteran's noncompensable rating accurately contemplates this symptomatology.  See 38 C.F.R. § 4.31 (2015) (relating to zero percent evaluations).  DC 7101 specifically considers the use of medication.  The Board also finds that nothing in the record establishes that hypertension causes marked interference with employment or frequent periods of hospitalization.  Accordingly, the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology for the entire period of appeal, and referral for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).

Furthermore, the Veteran has not alleged that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture so as to make the schedular rating criteria inadequate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, in concluding that referral for consideration of an extraschedular rating is not warranted, the Board has noted the Veteran's additional service-connected disabilities of left should impingement syndrome, degenerative osteoarthritis of the left thumb, tinnitus, left elbow epicondylitis, left elbow epicondylitis with supination impairment, and scar of the left shoulder.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence of record does not show, and the Veteran has not asserted, that he is unemployable because of his service-connected hypertension.  Accordingly the issue of TDIU has not been raised in this case.


ORDER

Entitlement to an initial compensable disability rating for hypertension is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


